DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examiner acknowledges the present application claims priority to Japanese Application JP2018-066731 dated 3/30/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states "control device, robot, and robot system," it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract is a repeat of claim 1.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in . Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  “a image” should read “an image.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., Patent Number US 5555179 A1, (hereinafter “Koyama”), in view of Dove et al., Patent Application Publication number US 20130145312 A1 (hereinafter “Dove”).
Claim 1:  Koyama teaches “A control device (i.e. a control apparatus in a factory automation system (hereafter abbreviated to FA system) [Koyama Col 1 lines 7-9]) comprising: 
a processor (Koyama Fig. 1, computing unit) that is configured to execute computer- executable instructions so as to control a robot (Koyama Fig. 1, “Sequence control program” and “Robot control program”), 
wherein the processor is configured to: 
display (Koyama Fig. 2 and 3 displays the following)
a first image that represents one robot (Koyama Fig. 3 element 18a “Part insertion robot”), 
one or more first input/output images that respectively represent a robot input/output which is an input/output of the robot (Koyama Fig. 3 shows input image as an arrow from REQ2 to S103 of the robot.  Koyama Fig. 3 also shows output image as an arrow from S103 of the robot to REQ1), 
a second image that represents one peripheral device (Koyama Fig. 3 element 18b “Clinch robot,” another robot can be a peripheral device), 
one or more second input/output images that respectively represent a device input/output which is an input/output of the peripheral device (Koyama Fig. 3 shows input image as an arrow from REQ1 to S201 of the peripheral device.  Koyama Fig. 3 also shows output image as an arrow from S202 of the peripheral device to REQ2), and 
an input/output edit screen that accepts an input/output relationship in which an output of the robot is an input of the peripheral device (i.e. In a Petri net editing window 11 shown in FIG. 2, the Petri net can be edited using a pointing device such as a mouse in a graphic image on the screen [Koyama Col 5 lines 47-49]… FIG. 3 shows an example of a Petri net produced in the Petri net editing window [Koyama Col 5 lines 65-Col 6 lines 1-2] note: From above, Fig. 3 includes an output of the part insertion robot is an input of the clinch robot, a peripheral device.  The Petri net in Fig. 3 is successfully produced, thus the diagram is accepted)…
on a display (i.e. FIG. 2 shows an example of screen display of a terminal in the cell control program editing unit [Koyama Col 5 lines 26-27, Fig. 2]); and 
control the robot based on the input/output relationship (i.e. an automated machine control program, in which processing for exercising control over positioning and operation trajectory of the automated machine is described, is generated by the computer. And working of the cell {i.e. a machine Col 2 lines 23-34} is controlled in accordance with the sequence control program and the automated machine control program [Koyama Col 2 lines 66-Col 3 lines 1-4]).” 
Koyama teaches a graphical programming user interface, and input/output images.  Koyama is silent regarding “by associating a first input/output image selected among the one or more first input/output images with a second input/output image selected among the one or more second input/output images.”
Dove teaches “by associating a first input/output image selected among the one or more first input/output images with a second input/output image selected among the one or more second input/output images (Dove Fig. 10-12 shows a Random Number Generator icon (a robot image) and a Build Array icon (a peripheral device image) connected with a wire.  Fig. 10-12 further show triangle images representing inputs/outputs nodes of these icons.  The wire associates the icons with each other by selection of the Build Array’s input node and Random Number Generator’s output nodes).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 2:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display an input/output edit screen (Koyama Fig. 2 shows “Net Editing Window”).”  Dove teaches “on which the first input/output image can be added to the first image and the second input/output image can be added to the second image, on the display as the input/output edit screen (Dove Fig. 9-12 show that a triangle is added to the Random Number generator representing output of a robot, and a triangle is added to the Build Array representing input of a peripheral device).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 3:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display the input/output edit screen (Koyama Fig. 2 shows “Net Editing Window”).”  Dove teaches “on which a first input/output image that is a first input/output image representing an input of the robot and is correlated with the second (Dove Fig. 36-40 show filled triangles for inputs and outputs that are connected), is a image different from a first input/output image that is the first input/output image representing the input of the robot and is not correlated with the second input/output image representing the output of the peripheral device, among the one or more first input/output images, on the display as the input/output edit screen (Dove Fig. 36-40 show hollow triangles for inputs and outputs that are not connected.  It is noted that Random Number Generator (robot) does not show an input node, and it is connected to the Array’s (peripheral) input node, rather than an output node.  Dove 0117 states the figures are examples.  Examples are not limiting, and a user in a graphical programming environment can use a component that has an input and connect it to another component’s output.  The concepts of a different image for correlated and not correlated nodes as disclosed would still apply).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 4:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display the input/output edit screen (Koyama Fig. 2 shows “Net Editing Window”).”  Dove teaches “on which a second input/output image that is a second input/output image representing the input of the peripheral device and is correlated with the first input/output image representing the output of the robot (Dove Fig. 36-40 show filled triangles for inputs and outputs that are connected), is an image different from a second input/output image that is the second input/output image representing the input of the (Dove Fig. 36-40 show hollow triangles for inputs and outputs that are not connected).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 5:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display the input/output edit screen (Koyama Fig. 2 shows “Net Editing Window”).”  Dove teaches “on which a first input/output image that is a first input/output image representing the output of the robot and is correlated with the second input/output image representing the input of the peripheral device (Dove Fig. 36-40 show filled triangles for inputs and outputs that are connected), is an image different from a first input/output image that is the first input/output image representing the output of the robot and is not correlated with the second input/output image representing the input of the peripheral device, among the one or more first input/output images, on the display as the input/output edit screen (Dove Fig. 36-40 show hollow triangles for inputs and outputs that are not connected).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 6:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display the input/output edit screen (Koyama Fig. 2 shows “Net Editing Window”).”  Dove teaches “on which a second input/output image that is a second input/output image representing an output of the peripheral device and is correlated with the first input/output image representing an input of the robot (Dove Fig. 36-40 show filled triangles for inputs and outputs that are connected), is an image different from a second input/output image that is the second input/output image representing the output of the peripheral device and is not correlated with the first input/output image representing the input of the robot, among the one or more second input/output images, on the display as the input/output edit screen (Dove Fig. 36-40 show hollow triangles for inputs and outputs that are not connected.  It is noted that Random Number Generator (robot) does not show an input node, and it is connected to the Array’s (peripheral) input node, rather than an output node.  Dove 0117 states the figures are examples.  Examples are not limiting, and a user in a graphical programming environment can use a component that has an input and connect it to another component’s output.  The concepts of a different image for correlated and not correlated nodes as disclosed would still apply).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 7:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display a sequence edit screen which is a sequence edit (i.e. programming language… is one kind of graphic language, in which the operation sequence of machines in the cell 10 and the sequence of the operation mode of the entire cell 10 are described using a diagrammatic representation form of a Petri net… a Petri net editing window 11 shown in FIG. 2, the Petri net can be edited using a pointing device such as a mouse in a graphic image on the screen. A operation mode input window 12 is a window for inputting the operation mode of the sequence which is being edited [Koyama Col 5 lines 31-36 and 47-52])… and on which properties of robot input/output of the first input/output image displayed on the input/output edit screen and device input/output of the second input/output image displayed on the input/output edit screen can be set, on the display (Koyama Fig. 3 shows Robot 18a with properties S100-S105 and Peripheral device 18b with properties S200-S205.  These properties describe the sequence of operations.  From Col 5 lines 31-36 and 47-52, above, the sequence, or properties can be changed, or set).”  Dove teaches “by selecting images representing one or more operations among images representing a plurality of operations and arranging the images on a screen (i.e. graphical programming application may enable the user to select a plurality of nodes and interconnect the nodes such that the plurality of interconnected nodes visually indicates functionality of the graphical program [Dove 0062, Fig. 9 icon arrangement on a screen]).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 8:  Koyama and Dove teach all the limitations of claim 1, above.  Koyama teaches “wherein the processor is configured to display an input/output edit screen on which it is possible to designate whether or not processing to be executed in association with the output in the robot and processing to be executed in association with the input in the peripheral device are synchronized with each other (Koyama, i.e.  synchronizing places 17 REQ1 and REQ2 [Koyama Col 6 lines 62-63, Fig. 3] note: Fig. 3 is an edit screen where an output of 18a (robot) is synchronized at REQ1 with an input of 18b (peripheral device), in the association of the one or more first input/output images and the one or more second input/output images (Koyama Fig. 3 shows synchronizing place REQ1 is connected (associated) with an output of 18a (robot) and 18b (peripheral device)), on the display as the input/output edit screen (Koyama Fig. 2).”  

Claim 9:  Koyama and Dove teach all the limitations of claim 8, above.  Dove teaches “wherein the processor is configured to display an input/output edit screen on which it is possible to designate whether processing to be executed in association with the output in the robot and processing to be executed in association with the input in the peripheral device are performed as sequential processing without synchronization (Dove Fig. 12 shows a Random number generator 2 (robot) associated with a Build Array (peripheral device).  The data flows in the direction of the arrow, so Build Array is not able to generate appropriate output until Random number generator sends its input.  This is sequential processing from left to right in the direction of the arrow.  There is no pause or clock or wait for any of these components, thus it is without synchronization) or as batch processing without synchronization, in the association of the one or more first input/output images and the one or more second input/output images (Dove Fig. 12 shows triangle input/output icons of the Random Number Generator and Build Array connected (associated) with a directional wire), on the display as the input/output edit (i.e. FIGS. 9-17 are screen shots… illustrates the block diagram of a graphical program [Dove 0091]).”
One would have been motivated to combine Koyama and Dove, before the effective filing date of the invention because it provides the benefit that “makes it easier (relative to the default view of the graphical program) for the user to see the input/output terminals and/or easier to select a desired one of the input/output terminals [Dove Abstract].”

Claim 10: Koyama and Dove teach a robot (i.e. a factory automation system (hereafter abbreviated to FA system) including… at least one automated machine such as a robot [Koyama Col 1 lines 7-11]) comprising: a processor that is configured to perform operations corresponding to the control device of claim 1, therefore it is rejected under the same rationale.

Claim 11: Koyama and Dove teach a robot system (i.e. a factory automation system (hereafter abbreviated to FA system) including… at least one automated machine such as a robot [Koyama Col 1 lines 7-11]) comprising: a robot (i.e. robot [Koyama Col 1 lines 7-11]); and a control device that comprises a processor that is configured to perform operations corresponding to the control device of claim 1, therefore it is rejected under the same rationale

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.  

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 16: Claim 16 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Matsukuma et al. (US 20140172167 A1) listed on 892 is related to a robot arm and graphical user programming interface, specifically arranging images to order pieces of work.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171